DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0060146), and further in view of Weinstein et al. (US 2018/0185100).
As per claim 1, Yang et al., hereinafter Yang, discloses a method of orienting augmented reality (AR) information for display to a user of a user device disposed within a dynamic structural environment, the method comprising:
placing, by the user, a physical fiducial marker within a target area of the dynamic environment ([0086] where fiducial markers, on a tool which is freely movable, may be integrated with system 100 (Figure 1));
 displaying, by the user device in a device display, a digitally modeled representation of the target area (Figure 1(b), item 4; Figure 3(a)); 
positioning, by the user in the display, a digital fiducial marker ([0125] where the matched points serve as virtual fiducial markers); 

repositioning, by the user in the display, the modeled representation of the target area to match the captured digital image ([0004] where the 3D representation area of interest are located and matched to the real surgical space); and 
displaying, by the user device, the AR information in conjunction with the real-time digital image of the target area, the AR information being displayed in a position adjacent to a location of the digital fiducial marker on the display (Figure 25, item 8 displays an AR image).
Yang discloses registering images. It is noted Yang does not explicitly teach the digital fiducial marker is positioned by the user in the display and associating the digital fiducial marker with the physical fiducial marker; however, this is known in the art as taught by Weinstein et al., hereinafter Weinstein. Weinstein discloses a mixed reality display method in which virtual calibration markers are aligned with the real calibration markers ([0009] where the positioned virtual calibration marker is considered a fiducial marker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Weinstein into Yang because Yang discloses a method of displaying an augmented display and the Weinstein further discloses the markers in the real image and virtual image are associated for the purpose of properly aligning the images.

transmitting, by the user device, position information to a central processor; and
receiving a digital model of the target area from the central processor (Figure 1(a) where the controller controls the transmission of the data; [0089] where the surface topology information acquired by this system is registered to the 3D preoperative imaging dataset to provide information relating to sub-surface structure and composition.)
As per claim 3, Yang and Weinstein demonstrated all the elements as disclosed in claim 2, and Yang further discloses 
generating the modeled representation using the digital model of the target area ([0072] where The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as the registration error, and distance measurements that indicate the proximity of a surgical tool to a target defined in the surgical plan.)  
As per claim 4, Yang and Weinstein demonstrated all the elements as disclosed in claim 1, and Yang further discloses 
receiving the AR information from the central processor (Figure 1(a) where the controller controls the transmission of the data).  
As per claim 5, Yang and Weinstein demonstrated all the elements as disclosed in claim 4, and Yang further discloses 
transmitting to the central processor at least a portion of the captured digital image of the target area, the at least a portion of the captured image including an image 
As per claim 6, Yang discloses a method of displaying on a user device augmented reality (AR) information associated with a physical fiducial marker disposed within a target area, the method comprising: 
displaying to a user of the user device a digitally modeled representation of the target area (Figure 1(b), item 4; Figure 3(a)); 
receiving user-entered placement information for a digital fiducial marker, the placement information establishing a position of the digital fiducial marker relative to the modeled representation of the target area ([0153] where location points can be selected to be virtual fiducial marker; [0086] where fiducial markers may be integrated with system 100 (Figure 1)); 
capturing by an image capturing device a real-time digital image of the target area and the physical fiducial marker (Figure 5, 6(a) and 6(b) and [0107] where digitally acquired real scene (spine) having fiducial marker dynamically updated); 
associating the digital fiducial marker with the physical fiducial marker; 
receiving image placement information from the user to match the modeled representation of the target area to the captured digital image ([0004] where the 3D representation area of interest are located and matched to the real surgical space); and 
displaying the AR information in conjunction with the real-time digital image of the target area, the AR information being displayed in a position adjacent to a location of the digital fiducial marker in the image (Figure 25, item 8 displays an AR image).

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Weinstein into Yang because Yang discloses a method of displaying an augmented display and the Weinstein further discloses the markers in the real image and virtual image are associated for the purpose of properly aligning the images.
Claims 7-10 are method claims with limitations similar to claims 2-5, respectively, therefore are similarly rejected as claims 2-5, respectively.
As per claim 11, Yang discloses a mobile user device comprising: 
a user interface comprising a display screen and a user input mechanism (Figure 1(a), items 4 and 5); 
a communication interface configured for selective communication over a network ([0077] [0080] [0081] where communications are through a network);  15ATTY DOCKET No. 021323.0000766 
an image capturing device for selectively capturing digital images (Figure 5, 6(a) and 6(b) and [0107] where digitally acquired real scene (spine) having fiducial marker dynamically updated); 
a data processor in communication with the user interface, the communication interface, and the image capturing device (Figure 1(a) is a data processor); 
within a dynamic structural environment (Figure 1(a) where processor inherently contains applications for processor to process information; [0087] where a structure of interest may be presented); 
receive, from a user via the user input mechanism, placement information for a digital fiducial marker, the placement information establishing a position of the digital fiducial marker relative to the modeled representation of the target area ([0004] where the 3D representation area of interest are located and matched to the real surgical space); 
receive, from the image capturing device, a real-time digital image of the target area and a physical fiducial marker positioned by the user within the target area (Figure 5, 6(a) and 6(b) and [0107] where digitally acquired real scene (spine) having fiducial marker on the tool dynamically updated); 
display the digital image of the target area on the display screen with the modeled representation of the target area and the digital fiducial marker (Figure 1(b), item 4; Figure 3(a)); 
receive, from the user via the user input mechanism, image placement information to position the modeled representation of the target area and the digital fiducial marker on the display screen relative to the captured digital image ([0004] where the 3D representation area of interest are located and matched to the real surgical space); and 

It is noted Yang does not explicitly teach associating the digital fiducial marker with the physical fiducial marker; however, this is known in the art as taught by Weinstein et al., hereinafter Weinstein. Weinstein discloses a mixed reality display method in which virtual calibration markers are aligned with the real calibration markers ([0009] where the calibration is considered a fiducial marker).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Weinstein into Yang because Yang discloses a method of displaying an augmented display and the Weinstein further discloses the markers in the real image and virtual image are associated for the purpose of properly aligning the images.
Claim 12 is a device claim with limitation similar to claims 2 and 3 combined, therefore is similarly rejected as claims 2 and 3 combined.
Claims 13 and 14 are device claims with limitations similar to claims 4 and 5, respectively, therefore are similarly rejected as claims 4 and 5, respectively.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0060146) and Weinstein et al. (US 2018/0185100), and further in view of Nicholas et al. (US 2014/0247279).
As per claim 15, Yang and Weinstein demonstrated all the elements as disclosed in claim 1. 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Weinstein into Yang and Weinstein because Yang and Weinstein disclose a method of adjusting an augmented reality display and Nicholas further discloses the method could be applied to a building for the purpose of properly augmenting a building structure.
Claim 16 is a device claim with limitation similar to claim 15, therefore is similarly rejected as claim 15. 

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
Applicant argues that, in Yang et al. (US 2013/0060146), the user neither place a physical fiducial marker nor a digital fiducial marker in a target are of dynamic structure environment. In reply, since the fiducial marker could be on a tool, which could be a surgical tool, probe, surgical instrument, or other free movable item, it is obvious the tool could be handled and moved by a user. As for positioning the digital fiducial marker, Weinstein teaches such feature. It would have been obvious to one of ordinary skill in 
As for the argument that Weinstein does not teach initially placing a real or virtual markers, in reply, Yang teaches these features; Weinstein is used to illustrate the user positioning and associating features of the claim- one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As for the “dynamic structure environment”, since there’s no specifics of a structure in the claim, the Examiner consider the images in Yang and Weinstein are based on a dynamic structure environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 21, 2021